4 Mich. App. 223 (1966)
144 N.W.2d 690
STATE HIGHWAY COMMISSIONER
v.
REDFORD TOWNSHIP.
Docket No. 1,072.
Michigan Court of Appeals.
Decided September 13, 1966.
*224 Frank J. Kelley, Attorney General, Robert A. Derengoski, Solicitor General, and Louis J. Caruso, Assistant Attorney General, for plaintiff.
Randall C. Kohler, for defendant.
BURNS, J.
Some time prior to April of 1963 the appellee acquired lots 212 to 315 inclusive (except lot 221), Grayton subdivision, being part of the southeast one quarter, section 29, town 1 south, range 10 east, Redford township, Wayne county, Michigan, for the purpose of widening Telegraph road, known as State trunkline highway US-24. The lots were zoned for light industrial, medium industrial and general industrial purposes.
Upon completion of the construction and the widening of said highway, there remained an unused portion of each of the lots. These portions are now excess property.
On March 16, 1964, the Redford township board adopted an amended zoning ordinance rezoning said property R-1-T, one-family residential transitional.
The trial court granted the appellee's motion for a summary judgment declaring the amended zoning ordinance invalid and void, and enjoined the appellant from enforcing said amended zoning ordinance. The judgment was based upon the theory that the appellant township did not have jurisdiction to enact a zoning ordinance affecting real estate owned by the State of Michigan.
Appellant concedes the ordinance is not enforceable against the State, but insists it has the right to *225 rezone the property, and said restrictions would be valid against any subsequent purchaser.
As Justice DETHMERS stated in Gust v. Township of Canton (1955), 342 Mich 436, at page 442, when he declared a zoning ordinance invalid:
"The test of validity is not whether the prohibition may at some time in the future bear a real and substantial relationship to the public health, safety, morals or general welfare, but whether it does so now."
It therefore follows that any amendment to the township zoning ordinance, rezoning land owned by the State of Michigan was invalid.
Judgment affirmed. No costs, a public question being involved.
McGREGOR, P.J., and QUINN, J. concurred.